Citation Nr: 1204832	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1971 to November 1973.  The Veteran died in October 2002.  The appellant is seeking death benefits as the surviving spouse.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran died in October 2002.  The cause of the Veteran's death was homicide.

2.  The Veteran's death was not caused by any condition which began in service or was otherwise related to service.

3.  The actual and proximate cause of the Veteran's death was the intentional and wrongful (criminal) homicide committed by the appellant. 

4.  The appellant was convicted of criminal homicide in the Veteran's death and was sentenced to 10 years in prison, suspended.

5.  The Veteran was never a prisoner of war and was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to pension, compensation, or DIC by reason of the Veteran's death.  38 C.F.R. § 3.11 (2011).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.11, 3.303, 3.312 (2011).

3.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.11, 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the present case, it is the law, and not the facts, that are dispositive of the appeal; therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Veteran died on October [redacted], 2002.  At the time of his death, service connection was not in effect for any disability, and there were no unadjudicated claims for service connection pending.  The Veteran had been in receipt of nonservice-connected pension since August 1994.

An October 2002 death certificate listed the Veteran's immediate cause of death as "Assault (homicide) by sharp object."  A forensic pathology report of October [redacted], 2002, lists the cause of the Veteran's death as "multiple injuries of cold steel."  As the undisputed evidence establishes that the Veteran's death is due to homicide committed by the appellant, rather than to any underlying medical condition, there is no legal or factual basis for service connection for the cause of death.  

The appellant is barred from receiving benefits in this case because evidence establishes that she willfully caused the Veteran's death.  The Board finds that the actual and proximate cause of the Veteran's death was the intentional and wrongful (criminal) homicide committed by the appellant.  In this case, police records indicate that the appellant was arrested on September [redacted], 2002, after she attacked the Veteran with a sharp object.  Later in October 2002 the Veteran died of the injuries inflicted by the appellant.  In September 2005, the appellant was convicted on the criminal charge of homicide of the Veteran.  

The appellant has offered little more than a suggestion of mitigating factors that may have been relevant in consideration of the criminal sentence to be applied to the crime of homicide, but has not presented any evidence that the homicide of the Veteran that she committed was anything other than intentional and wrongful.  Because the controlling regulatory provision provides that any person who has intentionally and wrongfully caused the death of another person is not entitled to compensation, pension, or DIC by reason of such death, the Board finds that the appellant is not entitled to pension, compensation, or DIC by reason of the Veteran's death  by homicide at the hands of the appellant.  38 C.F.R. § 3.11.  

DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if a veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. 
§§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, a veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the veteran; (3) the veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; 
(4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

As discussed above, because the actual and proximate cause of the Veteran's death was the intentional and wrongful (criminal) homicide committed by the appellant, the appellant is not entitled to receive benefits, to include DIC benefits under 
38 U.S.C.A. § 1318.  Moreover, even if the appellant were not barred from DIC benefits because of the homicide, she would not be entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death; in fact, he had no service-connected disabilities.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.  There is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318; therefore, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is denied.  

DIC under 38 U.S.C.A. § 1318 is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


